Lloyd, J.
This action was in two counts to recover the price of goods sold; one based on a book account; the other for goods sold and delivered. The judge found for the plaintiff, and defendant appeals.
The grounds of the appeal are that the first count should not have been amended; that the book account was not admissible in evidence; that a nonsuit or direction should have been granted; that the court erred in permitting plaintiff, at a time after the trial concluded, to prove its corporate existence and reopening the case for the purpose; and that there was no proof of authority in defendant’s president to purchase the goods to' be delivered elsewhere than at the defendant’s place of business.
The first count in the state of demand and the book account were objected to in that the specified goods were not set forth. The court permitted the count to be amended and admitted the book. The book of account would seem to have been properly admitted. The objection that it failed to set out the merchandise sold is not well founded. The charges as *213annexed to the return and marked P-1 are to the contrary. They specify the articles as frocks and dresses, the dates and the prices.
The court properly permitted the amendment of the statement of demand, and the reopening of the case to permit proof of plaintiff’s incorporation.
There was proof that the president of defendant company had authority to order the goods delivered elsewhere than at defendant’s business place in Newark. The book account is prima facie evidence of sale, charge and proper delivery. In addition other orders for similar delivery had been given by the president and approved by the corporation, and the bills for the goods so ordered paid by it.
The judgment is affirmed, with costs.